155 Ga. App. 667 (1980)
272 S.E.2d 532
WHITTINGTON
v.
THE STATE.
60213.
Court of Appeals of Georgia.
Submitted July 9, 1980.
Decided September 9, 1980.
Joseph M. Todd, for appellant.
Robert E. Keller, District Attorney, Harold G. Benefield, Assistant District Attorney, for appellee.
SHULMAN, Judge.
Defendant appeals his conviction of the offense of motor vehicle theft. We affirm.
1. Appellant alleges error in the trial court's denial of his motion for mistrial. Appellant's motion was premised upon his contention that the jury was unduly prejudiced by the fact that he was brought into the courtroom dressed in prison clothes. Under the authority of Hayslip v. State, 154 Ga. App. 835 (1980), we find no error.
The record shows that the prison clothing worn by appellant consisted of blue jeans and a brown or tan shirt, neither of which exhibited any marking of any kind commonly associated with prison uniforms. This being so, "[w]e conclude that appellant's clothing, though issued by the sheriff, was sufficiently `civilian' to preclude the possibility of prejudice to appellant." Id., Division 1.
2. Nor do we find error in the admission of a certain business record into evidence, under Code Ann. § 38-711, over appellant's objection that the particular person who actually entered the information in the record did not testify. "It is not necessary that a witness identifying business records under Code Ann. § 38-711 have personal knowledge of the correctness of the records or have actually made the entries himself." Welborn v. State, 132 Ga. App. 207 (4) *668 (207 SE2d 688).
3. Appellant's enumerations of error on the general grounds are also without merit. There was evidence that a person fitting appellant's description attempted to take a cab to 212 Birch Street, Hapeville, Georgia (appellant's address); that he was refused cab service; and that this same person (fitting appellant's description) was subsequently observed driving away from the garage in the stolen automobile. Moreover, approximately one hour later, defendant was arrested in possession of the stolen automobile.
In view of the foregoing, and despite appellant's testimony to the contrary, we conclude that the evidence presented at trial was sufficient for a rational trier of fact to have found defendant guilty beyond a reasonable doubt of the offense charged. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). See also McKenty v. State, 135 Ga. App. 271 (217 SE2d 388); Chatman v. State, 136 Ga. App. 645 (222 SE2d 151). Finding no error for any reason assigned, the judgment of the trial court is affirmed.
Judgment affirmed. Quillian, P. J., and Carley, J., concur.